UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6331


JAMES R. ROSE,

                    Plaintiff - Appellant,

             v.

BRYAN STERLING,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. R. Bryan Harwell, Chief District Judge. (0:20-cv-01158-RBH)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James R. Rose, Appellant Pro Se. Andrew Lindemann, LINDEMANN & DAVIS, P.A.,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James R. Rose appeals the district court’s order denying relief on his amended

complaint filed pursuant to 42 U.S.C. § 1983 and the Religious Land Use and

Institutionalized Persons Act of 2000, 42 U.S.C. §§ 2000cc to 2000cc-5 (RLUIPA). The

district court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).

The magistrate judge recommended that relief be denied and advised Rose that failure to

file timely, specific objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Appellee has moved to dismiss Rose’s

appeal for lack of jurisdiction, asserting that Rose has waived appellate review by failing

to file objections to the magistrate judge’s recommendation after receiving proper notice.

The waiver of appellate rights based on a failure to object to a magistrate judge’s

recommendation is a prudential rule rather than a jurisdictional bar. See Thomas, 474 U.S.

at 146, 155. On this record, we deny Appellee’s motion. However, because we agree that

Rose has waived appellate review by failing to file objections to the magistrate judge’s

recommendation after receiving proper notice, we nevertheless affirm the judgment of the

district court on that basis.



                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3